           Case 2:19-cv-00287-TC-CMR Document 80 Filed 05/29/20 Page 1 of 3



           IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                              CENTRAL DIVISION



    THOMAS ANDREWS, et al.,

                              Plaintiffs,
                                                                       ORDER ADOPTING
                                                                 REPORT AND RECOMMENDATION
    vs.


    TRAVIS J. LUDLOW, et al.,                                       Case No. 2:19-cv-00287-TC-CMR

                              Defendants.




           On April 29, 2019, Plaintiffs Thomas Andrews and Ruthellen Sheflin filed this action

against Defendants Travis Ludlow, Priority Homes, LLC, and Heidi Watts, alleging that

Defendants wrongfully sold property that belonged to Plaintiffs. On January 08, 2020, the court

granted Plaintiffs’ motion to amend the complaint, and the first amended complaint was filed on

the same date. (ECF No. 34.)

           Three motions are now pending before the court. First, Mr. Ludlow and Priority Homes

have moved to dismiss the amended complaint.1 (ECF No. 38.) Second, after Plaintiffs lodged a

“Third Amended Complaint,” (ECF No. 37), Mr. Ludlow and Priority Homes filed a motion to

strike the purported amendment. (ECF No. 40.) Finally, Plaintiffs have withdrawn their

purported amendment (ECF No. 76) and instead filed a motion for leave to amend the complaint.

(ECF No. 65.)




1
    The third Defendant, Ms. Watts, did not join in the motion because she has not yet been served with the complaint.
       Case 2:19-cv-00287-TC-CMR Document 80 Filed 05/29/20 Page 2 of 3



       The motion to dismiss, motion to strike, and motion for leave to amend were all referred

to United States Magistrate Judge Cecilia M. Romero under 28 U.S.C. § 636(b)(1)(B). (ECF No.

77.) On April 29, 2020, Judge Romero issued her Report and Recommendation. (ECF No. 79.)

Objections to the Report and Recommendation were due within fourteen days of service of the

order. Thirty days have now passed and no objections have been filed.

       Judge Romero recommends that the motion to strike be denied as moot, in light of

Plaintiffs’ withdrawal of the document that Defendants sought to strike. Judge Romero also

recommends that the motion to dismiss be granted in part and denied in part, and that the motion

for leave to amend be granted in part and denied in part. Finally, in determining the proper scope

of Plaintiffs’ proposed amended complaint, Judge Romero recommends that Ms. Watts be

dismissed from the action due to Plaintiffs’ failure to serve the complaint upon her, despite

having had more than a year to do so.

       The court has carefully reviewed Judge Romero’s Report and Recommendation and finds

that it is correct in all respects. Accordingly, the Report and Recommendation is adopted as the

opinion of the court, and the court orders the following:

   1. Defendants’ Motion to Strike (ECF 40) is DENIED as moot.

   2. Defendants’ Motion to Dismiss (ECF 38) is GRANTED, with prejudice, for the third and

       sixth causes of action; is GRANTED, without prejudice, for the first, fourth, fifth,

       seventh, eighth, and ninth causes of action; and is DENIED for the second cause of

       action.

   3. Plaintiffs’ Motion to Amend (ECF 65) is GRANTED in part and DENIED in part.

       Plaintiffs are ordered to file a Second Amended Complaint within twenty days. The

       complaint must be limited to claims for fraud, breach of contract, fraud in the



                                                 2
   Case 2:19-cv-00287-TC-CMR Document 80 Filed 05/29/20 Page 3 of 3



   inducement, constructive fraud, civil conspiracy, breach of fiduciary duty, and aiding and

   abetting breach of fiduciary duty, and may only be brought against Mr. Ludlow and

   Priority Homes. No other causes of action or defendants will be allowed.

4. Defendant Heidi Watts is dismissed without prejudice due to the lack of service upon her.



   SO ORDERED this 29th day of May, 2020.

                                        BY THE COURT:




                                        TENA CAMPBELL
                                        U.S. District Court Judge




                                           3
